Citation Nr: 1709471	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increase in evaluation in excess of 20 percent for degenerative arthritis of the spine.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  In January 2012, the Board again remanded this matter to the RO via the AMC for additional development.  In a March 2012 rating decision, the RO re-characterized the Veteran's service-connected lumbosacral strain as degenerative arthritis of the spine and assigned a 20 percent rating, effective September 30, 2004 (the date of his increased rating claim). The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board denied entitlement to a rating in excess of 20 percent for the Veteran's degenerative arthritis of the spine in May 2012. 

However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  

Accordingly, the Board vacated its May 2012 decision in an April 2014 decision.

The Board then remanded the appeal for additional development also in April 2014.  Following additional development directed by the Board remand, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case to the Veteran in November 2014.  However, in a November 2014 VA Form 9, the Veteran referenced his back issue and requested another hearing, and checking both the Travel Board and videoconference hearing options on his appeal form.

The Veteran previously testified in an August 2011 hearing before a VLJ that is no longer employed by the Board.  A transcript of that hearing has been associated with the claims file.  

Further, after being notified that the VLJ who conducted the August 2011 hearing was no longer employed by the Board, in August 2016 the Veteran requested a videoconference hearing pursuant to 38 U.S.C. § 7101(c); 38 C.F.R.                        § 20.707(2016).  

In September 2016 the matter was remanded to schedule the Veteran for a videoconference hearing.  Thereafter, in October 2016 the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing is also of record.

Per the October 2016 hearing transcript, the Veteran claimed that he was unemployed and had been for several years due to his back disability.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been raised by the record in this case during the pendency of the Veteran's claim and the Board has characterized the issues on appeal to include entitlement to a TDIU.  Rice, 22 Vet. App. at 453-54.

In an April 2015 claim which underlies this appeal, the Veteran sought service connection for bilateral hearing loss and tinnitus.  The RO denied both claims in May 2015.  The Veteran submitted a notice of disagreement in December 2015.  However, to date a statement of the case has not been issued to the Veteran or his representative.  

The Board has jurisdiction to remand that claim for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to TDIU based on service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative arthritis of the spine has been manifested by no worse than limitation of flexion to 40 degrees and a combined range of motion of 110 degrees; forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes have not been demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the spine have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath, 1 Vet. App. at 592. 

The Veteran's service-connected degenerative arthritis of the spine has been evaluated under Diagnostic Code 5003-5237 and is rated as 20 percent disabling effective September 30, 2004, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237.  This Diagnostic Code provides that the provisions of Diagnostic Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Diagnostic Code specific to the affected body part, Diagnostic Code 5003 is not applied.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a doctor requiring bed rest.  Post-service treatment records reflect no periods of bed rest or total incapacitation.  In the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate, but instead evaluation under the General Rating Formula for Diseases and Injuries of the Spine is proper.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5.

VA treatment records and private treatment records indicate that the Veteran has consistently sought treatment for the his back pain, which has included various medications and manipulations, including spinal injections, heat applications, rest and massages to help alleviate the pain with temporary relief.

At an April 2005 VA examination the Veteran stated that he has flare-ups in his back that increase his back pain from a six to a nine on a ten scale and that the increased pain during a flare-up lasts about three days.  Range of motion testing reflected forward flexion to 90 degrees without fatigue or pain on repetition, extension to 20 degrees, right and left lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees, with a combined range of motion to 210 degrees.  

At a February 2010 VA examination, the Veteran reported chronic low back pain and that he has increased pain and stiffness since his last VA examination.  Specifically, the Veteran reported pain with lifting.  The VA examiner noted that the Veteran was able to walk a quarter mile and that he uses a cane.  Range of motion testing reflected forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The combined range of motion was equivalent to 160 degrees.  Painful range of motion was noted for flexion at 50 to 70 degrees and all other motions were painful at the last 5 degrees of movement.  There was no additional loss of function or range of motion after three repetitions.  The VA examiner noted that gait was mildly antalgic and that the Veteran had a stooped posture.  Guarding was noted on examination, as was pain on motion and tenderness.  However, no muscle spasm of the thoracolumbar spine was noted.  There was no ankylosis of the spine.  No other neurologic defects were noted on exam.  

At a February 2012 VA examination range of motion testing reflected forward flexion to 60 degrees with evidence of pain at 40 degrees, extension to 0 degrees, right lateral flexion to 20 degrees with evidence of pain at 10 degrees, left lateral flexion to 20 degrees with evidence of pain at 10 degrees, right lateral rotation to 30 degrees with evidence of pain at 15 degrees, and left lateral rotation to 15 degrees with evidence of pain at 15 degrees.  The combined range of motion was equivalent to 145 degrees.  The Veteran was not able to perform repetitive-use testing with at least three repetitions due to pain and instability.  There was additional loss of function or range of motion after three repetitions with less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  Localized tenderness or pain to palpitation for the joints and/or soft tissue of the thoracolumbar spine was noted. No guarding or muscle spasm of the thoracolumbar spine was noted.  There was no ankylosis of the spine.  No other neurologic abnormalities were noted nor was Intervertebral disc syndrome or incapacitating episodes.  It was noted that the Veteran frequently uses a cane. 

At an August 2012 VA examination for unemployability, the Veteran reported chronic back pain.  The examiner noted that the Veteran stated that he can walk up and down the block and walks around the mall, but he cannot sit for long period of time.  Specifically, he can sit for about 30 minutes and then he has to stretch and move around.  

Further, per a July 2014 VA examination, the Veteran reported constant low back pain which is aggravated by prolonged standing, sitting, and walking.  The Veteran stated that he has used heat applications, rest, massaging, and laying down to alleviate his pain, which only serves as a temporary relief.  He also reported that he has had spinal injections that have provided him with only temporary relief as well.  The Veteran stated that his lower back pain interferes with his sleep, mood, social and physical activity.  Range of motion testing reflected forward flexion to 40 degrees with evidence of pain at 40 degrees, extension to 10 degrees with evidence of pain at 10 degrees, right and left lateral flexion to 15 degrees with evidence of pain at 15 degrees, and right and left lateral rotation to 15 degrees with evidence of pain at 15 degrees.  The combined range of motion was equivalent to 110 degrees.  The examiner noted that gait was normal for the Veteran.  There was evidence of pain with weight-bearing.  The Veteran was able to perform repetitive testing with at least three repetitions; there was no additional loss of function or range of motion after three repetitions.  Further, no other neurologic abnormalities were noted nor was ankyloses of the spine or Intervertebral disc syndrome or incapacitating episodes.  

The July 2014 VA examiner noted that the Veteran did exhibit excess fatigue, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran did experience increased pain on repetitive motion testing, but no palpable muscle spasms.  Also, it was noted that the Veteran constantly uses a cane for imbalance due to his back and multiple joint conditions.  Moreover, the July 2014 examiner described the actual functional impact that the Veteran's back condition has on his ability to work.  Specifically, the Veteran experiences pain when doing physical activity, such as prolonged standing, walking, and lifting and the examiner states that the Veteran would be able to do a sedentary job with restrictions such frequent breaks to change positions.  While, the Board recognizes that when doing such physical activity this demonstrates pain on weight-bearing for the Veteran, under the normal conditions of the Veteran's daily life and full disability picture, this increase in the severity of pain suffered by the Veteran does not warrant an increase in a higher disability rating.

Based on a review of the entire record, the Board finds that forward flexion is demonstrated to be greater than 30 degrees, even considering pain, and a combined range of motion is shown not greater than 120 degrees.  These findings are consistent with a 20 percent disability rating, not a rating in excess of 20 percent.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca, 8 Vet. App. at 202.  

The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion has not been less than 30 degrees; moreover, his combined range of motion of the thoracolumbar spine is not consistently less than 120 degrees.  

As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 20 percent rating at any point during the pendency of the appeal, even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.  In this regard, it is important for the Veteran to understand that his complaints are, in part, a basis for these findings.  Simply stated, if he did not have any problems with his back, there would be no basis for the current findings.  The fact that the Veteran has problems with his back is not at issue, only the degree based on the standards that the Board must use. 

II. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by a letter in December 2004.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Here, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for degenerative arthritis of the spine.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records, and pertinent treatment records and providing an examination when necessary.  Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, Social Security Administration (SSA) records, private treatment records and VA examination reports.  

The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history, symptomatology, and functional impairment associated with his service connected conditions.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran testified in a videoconference hearing before the undersigned VLJ, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Entitlement to an increase in evaluation in excess of 20 percent for degenerative arthritis of the spine is denied for the entire period on appeal.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

I. Pending Service Connection Claims

The Board finds that the Veteran has submitted a timely notice of disagreement to the May 2015 rating decision in December 2015.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a) (2016).  Significantly, however, to date, it does not appear that the RO has issued a statement of the case in response to the notice of disagreement.  In such cases, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2016); Manlincon, 12 Vet. App. at 238 (1999).

II. TDIU

The Board finds that the TDIU claim is also inextricably intertwined with the pending service connection claims and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed. The TDIU claim cannot be reviewed while those pending claims remain unresolved. Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's other claims.  Accordingly, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

The record shows that the Veteran retired from work in 2005.  At that time he had a combined rating of 20 percent for degenerative arthritis of the spine.  Although the Veteran did not meet the schedular criteria for TDIU at that time, the Veteran has asserted that he is unemployable due to his service-connected back disability.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of Compensation Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).

Additionally, as the Veteran receives treatment through VA, ongoing medical   records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records dated January 2017 to the present.  To expedite his case the Veteran himself is asked to submit any additional records. 

2. Issue a statement of the case as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, he and his representative should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  They must be informed of the time period allowed for perfecting a timely appeal.

3. After conducting any additional development deemed necessary, refer the claim of entitlement to a TDIU to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R § 4.16(b).

4. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


